Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 2/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PG Pub 2021/0104479, hereinafter Park) in view of Lee et al. (US Pat 11,222,872, hereinafter Lee).
Regarding claim 1, figure 5 of Park discloses an apparatus, comprising:
a plurality of semiconductor devices (20) including first, second, and third semiconductor devices, each of the plurality of semiconductor devices including to first and second bond pads, wherein the second bond pad of the first semiconductor device is coupled to the first bond pad of 
Park does not explicitly disclose a die pad coupled to at least one circuit of the respective semiconductor device, and further including a redistribution layer structure coupled to the die pad and further coupled the first and second bond pads.
In the same field of endeavor, figure 1A and 1B of Lee disclose a die pad (110B) coupled to at least one circuit of a semiconductor die and a redistribution slayer structure (123b) coupled to the die paid and further coupled to the bond pad.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the claimed die pad and redistribution layer structure in the device of Park as taught by Lee for the purpose of purpose of providing input/output signals to each of the stacked dice.
Regarding claim 2, figure 5 of Park discloses the plurality of semiconductor devices are included in a stack of semiconductor devices.
Regarding claim 3, figure 5 of Park discloses the plurality of semiconductor devices are stacked in a staggered manner and an edge region of each of the semiconductor devices of the plurality is exposed, wherein the respective first and second bond pads are located at the edge regions of the plurality of semiconductor devices.
Regarding claim 4, figure 5 of Park discloses the second bond pad of the first semiconductor device is coupled to the first bond pad of the second semiconductor device by a bond wire, and the second bond pad of the second semiconductor device is coupled to the first bond pad of the third semiconductor device by another bond wire.

Regarding claim 8, figures 5 and 7 of Park disclose an external circuit coupled to the first bond pad of the first semiconductor device; and a substrate including conductive signal lines, wherein the plurality of semiconductor devices and the external circuit are attached to the substrate and the external circuit is coupled to the first bond pad of the first semiconductor device by the conductive signal lines.
Regarding claim 9, figure 5 of Park discloses the respective die pad of each of the plurality of semiconductor devices is included in a peripheral circuit area that is located along a center region of the respective semiconductor device.
Regarding claim 10, figures 5 and 7 of Park disclose the respective die pads of each of the plurality of semiconductor devices are coupled together in a daisy chain through the bond pads and redistribution layer structures.
Regarding claim 11, Park in view of Lee disclose the entire claimed invention as noted in the above rejections.
Regarding claims 16 and 17, Park does not explicitly disclose the circuit attached to the substrate comprises a register clock driver (RCD) circuit, or the terminal comprises a data terminal or a command address terminal.
However, the claimed elements are well known in the art and it would have been obvious to include them for the purpose of forming a functional memory device.

Allowable Subject Matter
Claims 5-7, 12-15, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895